Citation Nr: 0534519	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-24 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, wherein the RO denied service connection 
for low back disability.

In August 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO in Phoenix. Arizona.  A copy of 
the hearing transcript has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that his current low back 
disability is the result of a truck accident during active 
service in Vietnam in either August or September 1971 
(Transcript (T.) at pages (pgs.) 3, 4, 5, 6, 7, 8).  In 
support of his claim, the veteran submitted a September 2005 
report from R. P. M., D.C, reflecting the opinion that the 
appellant's current and low back complaints were directly 
related to an injury during his service in Vietnam.  
(Parenthetically, the Board notes that service medical 
records are entirely negative for any subjective complaints 
or clinical findings, treatment or diagnosis of any low back 
pathology).  

During an August 2005 hearing before the undersigned Veterans 
Law Judge, the veteran testified that the Social Security 
Administration (SSA) had determined that he was 100 percent 
disabled because of his low back disability (T. at page (pg.) 
10).  The Board notes that SSA disability records of unknown 
or uncertain content must be presumed pertinent to all 
pending VA compensation claims.  Consequently the Board must 
defer action on the claim for service connection for a low 
back disability.  VA must obtain all SSA records pertinent to 
the veteran's medical history.  38 C.F.R. § 3.159(c)(2) 
(2005); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, in a September 2005 report, R. P. M., D.C., 
indicated that he had first treated the veteran for low back 
pain and sciatica in the fall of 1977 and into 1978.  In 
addition, in an undated report, submitted by M. C., D.C., of 
the Kearney Life Center, it was noted that the veteran had 
received chiropractic care for severe bouts of low back pain 
on thirty eight occasions between December 29, 1988 and 
February 1, 1999.  As the treatment records from the 
aforementioned physicians might be relevant to the veteran's 
claim for service connection for low back disability, the RO 
should attempt to secure any such reports.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should also specifically 
obtain all clinical and treatment reports 
of the veteran from R. P. M. D.C., 
Mendoza Chiropractic Center, P.C., 3925 
North First Avenue, Tucson, Arizona 
85719, dating from 1977 to 1978.  The RO 
should also attempt to secure all    
treatment reports from M. C., D.C., 
Kearny Life Center, P.O. Box 1149, 384 
Alden Road, Kearny, Arizona 85237, dating 
from December 29, 1988 to February 1, 
1999.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

2.  The RO should obtain any Social 
Security Administration medical records 
and any Administrative Law Judge or 
agency decision pertaining to the 
veteran's disability claim.

3.  After the requested development has 
been completed and after a review of the 
newly received medical evidence, the RO 
should undertake any additional action 
deemed necessary.  (This might include a 
VA examination to determine the nature 
and etiology of any currently present low 
back disability, if the newly received 
evidence raises any question about the 
onset of such condition during the 
appellant's military service).  

4.  If the benefit sought is not granted, 
the veteran and his representative should 
be finished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case 
must be afforded expeditious treatment by the AMC.  The law 
requires that all claims that are remanded by the Board or by 
the United States 

Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


